[Cite as Jones v. Pickaway Correctional Inst., 2010-Ohio-6681.]

                                       Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




BRIAN T. JONES

       Plaintiff

       v.

PICKAWAY CORRECTIONAL INST.

       Defendant

        Case No. 2010-01620-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                          FINDINGS OF FACT
        {¶ 1} 1)         Plaintiff, Brian T. Jones, an inmate formerly incarcerated at
defendant, Pickaway Correctional Institution (PCI), filed this action alleging his personal
property was lost or stolen as a proximate cause of negligence on the part of PCI staff.
Plaintiff explained he was transferred from the PCI general population to a segregation
unit on January 26, 2009 and his personal property was inventoried, packed, and
delivered into the custody of PCI personnel incident to this transfer. Plaintiff pointed out
he was not present in his housing unit at the time his property was packed. Plaintiff
submitted a copy of his “Inmate Property Record-Disposition and Receipt” (inventory)
compiled on January 26, 2009 when his property was packed by PCI staff.                       The
property listed on this inventory was apparently stored in the PCI vault until plaintiff was
transferred to the London Correctional Institution (LoCI). Plaintiff claimed multiple items
of personal property he possessed at PCI were never forwarded to LoCI when he was
transferred to that institution. All claimed missing property items were listed on the
January 26, 2009 inventory compiled at PCI. No subsequent property inventories were
submitted. Plaintiff contended he never regained possession of the following items after
he was transferred to LoCI: one pair of tennis shoes, three pairs of gym shorts, four
compact discs, one chess set, one AC adapter, fifty photographs, twenty letters, six
bags of chips, three containers of Koolaid, one box of tea bags, five packages of tuna
fish, sixteen Ramen soups, deodorant, four bars of soap, toothpaste, and a toothbrush.
Plaintiff filed this complaint seeking to recover damages in the amount of $2,500.00, the
stated value of the alleged missing property.       Plaintiff valued fifty photographs and
twenty personal letters at $2,286.00. The remaining items were valued at $212.48.
Payment of the filing fee was submitted.
       {¶ 2} 2)      Defendant denied any of plaintiff’s property was lost or stolen while
under the control of PCI staff. Defendant claimed all property packed on January 26,
2009, with the exception of soap, deodorant, toothpaste, and a toothbrush, was
returned to plaintiff’s possession.   Defendant explained the listed personal hygiene
items were declared contraband “due to being over the (inmate possession) limit” and
withheld from plaintiff’s possession. Soap, deodorant, toothpaste and a toothbrush are
listed on the January 26, 2009 heading “contraband.” Defendant advised all property
packed on January 26, 2009, with the exception of declared contraband, was forwarded
to plaintiff at sometime after he was transferred to LoCI on February 10, 2009.
       {¶ 3} 3)      Plaintiff filed a response noting his property was forwarded from
PCI to LoCI in piecemail fashion covering a period of eight days.         Plaintiff argued
defendant’s explanation regarding the disposition of his property from PCI to LoCI is not
credible. Plaintiff observed his property was sent from PCI in three boxes arriving at
LoCI on three separate occasions. Plaintiff did not produce any evidence other than his
own assertion to establish any of his permitted property packed on January 26, 2009
was lost or stolen while under the control of PCI staff.
                                CONCLUSIONS OF LAW
       {¶ 4} 1)      In order to prevail, plaintiff must prove, by a preponderance of the
evidence, that defendant owed him a duty, that defendant breached that duty, and that
defendant’s breach proximately caused his injuries. Armstrong v. Best Buy Company,
Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding Products,
Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
       {¶ 5} 2)    “Whether a duty is breached and whether the breach proximately
caused an injury are normally questions of fact, to be decided by . . . the court . . .”
Pacher v. Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333,¶41, citing
Miller v. Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d 521; Mussivand v.
David (1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
      {¶ 6} 3)     This court in Mullett v. Department of Correction (1976), 76-0292-AD,
held that defendant does not have the liability of an insurer (i.e., is not liable without
fault) with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect or recover” such property.
      {¶ 7} 4)     Although not strictly responsible for a prisoner’s property, defendant
had at least the duty of using the same degree of care as it would use with its own
property. Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
      {¶ 8} 5)     Plaintiff has the burden of proving, by a preponderance of the
evidence, that he suffered a loss and that this loss was proximately caused by
defendant’s negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
      {¶ 9} 6)     Plaintiff must produce evidence which affords a reasonable basis for
the conclusion defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
      {¶ 10} 7)    An inmate is barred from pursuing a claim for the loss of property
when such property is declared impermissible pursuant to departmental policy. Zerla v.
Dept. of Rehab. and Corr. (2001), 2000-09849-AD
      {¶ 11} 8)    Plaintiff has failed to prove a causal connection between any property
loss and any breach of duty owed by defendant in regard to protecting inmate property.
Druckenmiller v. Mansfield Correctional Inst. (1998), 97-11819-AD.
      {¶ 12} 9)    Plaintiff has failed to prove, by a preponderance of the evidence, that
his property was lost or stolen as a proximate result of any negligent conduct
attributable to defendant. Fitzgerald v. Department of Rehabilitation and Correction
(1998), 97-10146-AD.


                               Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us
BRIAN T. JONES

        Plaintiff

        v.

PICKAWAY CORRECTIONAL INST.

        Defendant

         Case No. 2010-01620-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Brian T. Jones, #401-681                          Gregory C. Trout, Chief Counsel
1580 State Route 56 S.W.                          Department of Rehabilitation
P.O. Box 69                                       and Correction
London, Ohio 43140                                770 West Broad Street
                                                  Columbus, Ohio 43222
RDK/laa
11/4
Filed 12/29/10
Sent to S.C. reporter 2/25/11